MEMORANDUM **
Osawaru Amen Aideyan, a native and citizen of Nigeria, petitions this court for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen sua sponte its March 5, 2002 decision, which dismissed Aideyan’s appeal from the Immigration Judge’s November 12, 1999 decision. We are without jurisdiction to review the BIA’s denial of a motion to reopen sua sponte under 8 C.F.R. § 3.2(a). Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002); see also Minasyan v. Mukasey, 553 F.3d 1224, 1229 (9th Cir.2009) (“This court does not have jurisdiction to review an alien’s claim that the BIA should have exercised its sua sponte power’ to reopen or reconsider a prior order.”) (internal quotation marks and alterations omitted).
PETITION DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.